Citation Nr: 0310838	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-08 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine from May 7, 
1991 to November 14, 1994.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 1955.

A June 1991 rating decision denied service connection for a 
low back disability, then classified as a contusion of the 
muscles of the lumbar area.  The Board of Veterans' Appeals 
(Board) issued a decision in June 1994 affirming the RO's 
denial.  The veteran appealed that decision to the United 
States Court of Veterans Appeals, which is now the United 
States Court of Appeals for Veterans Claims (Court).  
The Court vacated the Board's June 1994 decision and returned 
the case to the Board for further development and 
readjudication.  And the Board, in turn, remanded the case to 
the RO in May 1996, March 1998 and April 2000 for compliance 
with the directives specified by the Court.

The current appeal to the Board arises from an October 2000 
RO rating decision granting service connection for 
degenerative disc disease of the lumbar spine.  The RO 
assigned a 20 percent rating from May 7, 1991 to October 22, 
1998; a 40 percent rating was assigned as of October 23, 
1998.

The Board issued a decision in October 2002 granting a 40 
percent rating for the low back disability from November 14, 
1994 to October 23, 1998.  So the remand below addresses the 
remaining issue on appeal-whether the veteran is entitled to 
a rating higher than 20 percent for the degenerative disc 
disease of his lumbar spine from May 7, 1991 to November 14, 
1994.




REMAND

In October 2002, the Board, itself, undertook additional 
development of this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  That development has been completed.

In a recent precedent decision, however, Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  The CAFC invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (here, the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and "not less than 30 days to respond to the notice," 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

An additional relevant medical record was obtained as a 
result of the Board's October  2002 development of this case.  
This record is the report of a VA medical examination (for 
compensation purposes), which the veteran underwent in 
February 2003.  However, this evidence has not been 
considered by the RO.  And in the interest of fairness to the 
veteran, particularly in light of the recent Federal Circuit 
Court's decision (the opinion of the GC notwithstanding), 
this case must be remanded to the RO to ensure there is no 
violation of his due process rights.

Accordingly, this case hereby is REMANDED to the RO for the 
following additional actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The RO should inform the 
veteran of the specific types of evidence 
that would help establish his claim and 
should indicate to him which evidence he 
is responsible for obtaining and which 
evidence VA will obtain for him.  

2.  When the development requested above 
has been completed, and any other 
necessary development undertaken, the 
case should be readjudicated by the RO.  
This should include consideration of all 
evidence record, including the evidence 
added to the record since the April 2002 
Supplemental Statement of the Case 
(SSOC).  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then the RO should issue 
another SSOC and provide the veteran and 
his representative an appropriate 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




